          1    GREGORY M. HATTON (SBN 119810)
               JOHN A. McMAHON (SBN 237261)
          2    HATTON, PETRIE & STACKLER APC
               12 Journey, Suite 255
          3    Aliso Viejo, California 92656
               Telephone: 949.474.4222
          4    Facsimile: 949.474.1244

          5    Attorneys for Plaintiff
               DAMERON HOSPITAL ASSOCIATION
          6
          7
          8                                   UNITED STATES DISTRICT COURT

          9                                   EASTERN DISTRICT OF CALIFORNIA

         10
               DAMERON HOSPITAL ASSOCIATION, a                        CASE NO. 2:15-cv-01823-MCE-AC
         11    California Non-Profit Association,

         12                      Plaintiff,                           ORDER OF DISMISSAL OF ACTION
                                                                      WITH PREJUDICE
         13           vs.

         14                                                           Assigned to Hon. Morrison C. England, Jr.,
                                                                      Courtroom 7, Fourteenth Floor
         15    STATE FARM MUTUAL AUTOMOBILE
               INSURANCE COMPANY
         16
                                 Defendants.
         17
         18          Based on the Stipulation agreed to by the attorneys of record for the parties hereto (ECF No.

         19 52), pursuant to Rule 41(a)(l)(ii) of the Federal Rules of Civil Procedure, the above referenced case
         20 is DISMISSED with prejudice in its entirety and without an award of costs or fees to any party.
         21 This dismissal is based on a settlement and release agreement reached between the parties hereto.
         22 The Clerk of the Court is directed to close this case.
         23          IT IS SO ORDERED.

         24 Dated: April 2, 2019
         25
         26
         27
         28
889831                                                    -1-
                                                  Order of Dismissal with Prejudice
                                                 CASE NO. 2:15-CV-01823-MCE-AC
